DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4 2020 has been entered.
Receipt of Arguments/Remarks filed on December 4 2020 is acknowledged Claims 1, 5, 6-9 were amended.  Claim 10 was added. Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Withdrawn Objections/Rejections
The amendments filed December 4 2020 have overcome the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and the rejection of claims 1-9 under 35 

Claim Objections
Claim 1 is objected to because of the following informalities:  The acronym “FC” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “FC” is interpreted to mean fragment crystallizable.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases in which an IgG antibody, an IgG Fc or an antigen binding fragment thereof are known to be useful such as squamous cell carcinoma (FaDu cell line) as shown in the instant specification, does not reasonably provide enablement for treating any disease/condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

	The invention relates to a therapeutic method comprising a step of administering at least one pharmaceutical compound to a subject in need of treatment with said at least one pharmaceutical compound and a distinct step of administering at least one biocompatible nanoparticle to said subject, wherein the at least one pharmaceutical compound comprises an IgG antibody, an IgG Fc, or an antigen binding fragment thereof, the at least one biocompatible nanoparticle consists of at least one oligomer of albumin (n>2), the longest or largest dimension of the at least one biocompatible nanoparticle is between about 4 nm and about 500 nm, the at least one biocompatible nanoparticle is distinct from the pharmaceutical compound and said at least one nanoparticle is administered to the subject between 5 minutes and about 72 hours after 
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the examiner cites Jolles et al. (Clinical and Experimental Immunology, 2005, cited in the Office action mailed on 8/4/20), Katragkou et al. (management of Infections in the Immunocompromised Host, 2018), Jiang (Chin J Cancer Res, 2019), Relkin et al. (Neurology, 2017), Winer et al. (Nature Medicine, 2011) and St-Amour et al. (Journal of Neuroinflammation, 2012).  Jolles et al. is directed to the clinical uses of intravenous immunoglobulin.  Taught are a variety of diseases with IgG is known to be useful such as Guillain-Barre syndrome, multifocal motor neuropathy, chronic inflammatory demyelinating neuropathy, etc.  However, problems with IgG injections are cost of the preparation itself and the logistical problems associated with its administration.  While many of the side effects are managed.  It is like that side effects will be more frequent as the dose given increases and effects on plasma viscosity become greater.  There have been very few dose-ranging studies and fewer still of which adjunctive agents such as rituximab and daclizumab might offer the best therapeutic combinations (page 8, left column).  Katragkou et al. teaches the role of immunoglobulin therapy to prevent and treat infections.  It is taught that administration of IVIG after bone marrow transplantation remains controversial and contradictory (page 350, left column).  In the 
The breadth of the claims	

The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification, example 4, shows tumor re-growth delay in FaDu xenografts.  The art recognizes specific conditions/diseases which can be treated with IgG.  However, the specification does not teach how every condition/disease can be treated within the scope claimed with the pharmaceutical compound and biocompatible nanoparticle claimed even claim 10 which is a narrower patient population.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to treat any condition/disease as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Response to Arguments
Applicants’ arguments filed December 4 2020 have been fully considered but they are not persuasive. 
Applicants argue that the claims as filed are enabled.  It is argued that the claims are directed to the treatment of diseases suitable for treatment with pharmaceutical compounds known to be useful for the treatment of specific diseases.
Regarding applicants’ arguments, while the examiner agrees that the claims are enabled for the specific methods taught in the specification as well as for uses of IgG which are known in the art.  The instant claims encompass treating any disease or condition.  The subject in which the IgG compounds are administered are limited to only those in need of treatment.  That does not limit the patient population to any specific disease or condition.  As indicated in the enablement rejection above, there are a variety of diseases falling within the scope recited in instant claim 10 for which IgG is known to either not treat or exacerbate.  Thus, the claims are not enabled over the full scope claimed.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4 and 5 as currently written are vague and indefinite.  Claim 1 recites nanoparticle consists of at least one oligomer of albumin.  However, claim 4 recites the albumin monomers are conjugated to each other to form an oligomer through direct interaction or via linker and claim 5 recites the linker is a maleimide crosslinker.  While a direct interaction would not be in conflict with the “consists of” in claim 1.  However, the recitation of a linker is broad.  Thus, it is unclear what exactly excluded by the recitation consists of.  This is especially true in light of Applicants arguments that the PEG-maleimide linker taught in Acharya et al. is excluded by the consists of language but PEG-maleimide is still a linker falling within the recitation “linker” and “maleimide crosslinker” of claims 4-5.
Claim 9 as currently written is vague and indefinite.  Claim 9 recites “ranitumumab” (line 6 of the claim).  However, no CAS Reg No. for this compound exists.  Additionally, the examiner cannot find no evidence of what this compound is structurally on all possible search engines.  Thus, it is unclear what the compound the name ranitumumab encompasses as the instant specification provides no structure for this compound.
Claims 2-3, 6-8 and 10 are included in the rejection as they depend on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites wherein distinct biocompatible nanoparticles are administered to the subject.  However claim 6 ultimately depends from claim 1 which recites distinct biocompatible nanoparticles.  Thus it does not appear that claim 6 further limits claim 1.
Claim 7 recites wherein the at least one pharmaceutical compound is a fusion protein or an antibody and said antibody is selected from…The list of antibodies in claim 7 is broader in scope than claim 1 from which claim 7 depends.  Thus, claim 7 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (USPGPUB No. 20130261061, cited on PTO Form 1449) in view of Holt (Immunochemistry in Clinical Laboratory Medicine, 1979).  
Applicant Claims
The instant application claims a therapeutic method comprising a step of administering at least one pharmaceutical compound to a subject in need of treatment with said at least one pharmaceutical compound and a distinct step of administering at 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Acharya et al. is directed to a method of enhancing efficacy of blood transfusions.  Figure 4 shows PEGylated-blood protein oligomers comprising a central blood protein (albumin) with 1 to 4 further blood protein molecules attached thereto, each through an EAF (extension arm facilitated) linker which are taught as nanomaterials (paragraph 0050 and example 2).  The linker is PEG bis-maleimide (paragraph 0018 and figure 5).  The blood protein is administered to the subject prior to, during or subsequent to a blood transfusion into a subject (claim 1).  The number of monomers taught range from 1 to 40 (claim 23).  Treating sickle cell disease is taught (claim 2).  In an embodiment, the composition is administered subsequent to transfusion, at less than 15 minutes, less than 30 minutes, less than 1 hour, less than 2 hours, less than 5 hours, less than 12 hours or less than 24 hours subsequent to the blood transfusion into the subject (paragraph 0023).   The oligomerization process increased the molecular dimensions to 25 nm compared to about 7 nm for EAF PEG Albumin with six copies of PEG 5K (paragraph 0106).  The oligomerization process was optimized to a molecular radius 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Acharya et al. teach administration of the same claimed albumin before, during or after a blood transfusion, Acharya et al. does not expressly teach the blood comprise IgG.  However, this deficiency is cured by Holt.
	Holt is directed to immunoglobulins in blood transfusion.  IgG immunoglobulins are extremely important in blood transfusion, the majority of clinically significant antibodies being of this class (page 102, section 9.3.1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Regarding the claimed IgG, Acharya et al. teaches administration before, during or after a blood transfusion which as suggested by Holt would necessarily be before, with or after administration of IgG as blood contains IgG.  
Regarding the claimed administration time, Acharya et al. teaches an overlapping time frame.  Regarding the claimed nanoparticle, Acharya et al. teaches nanoparticles with an overlapping size.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding claim 8, claim 8 does not further limit the active method step(s) defined by the claim, namely administration of biocompatible nanoparticles between 5 minutes and about 72 hours after the pharmaceutical compound.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the  Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
In this case, claim 8 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "administering" steps are performed; rather, the wherein clause merely characterizes the results of those steps. Therefore, it is determined that the "wherein" clause is not entitled to weight in construing the claim.  Acharya et al. teaches administration of albumin nanoparticles of overlapping size in a time frame overlapping the instant claims.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. in view of Osslund et al. (US Patent No. 7276477, cited in the Office action mailed on 8/4/20) and Gladwin et al. (J Am Coll Cardiol., 2012).
Applicant Claims
	The instant application claims are set forth above.
	The instant application also claims the at least one pharmaceutical compound is selected from abatacept, abciximab, adalimumab, aflibercept, alefacept, alemtuzumab, basiliximab, belimumab, bevacizumab, brentuximab, canakinumab, certolizumab pegol, cetuximab, daclizumab, denosumab, eculizumab, efalizumab, etanercept, gemtuzumab ozogamicin, golimumab, infliximab, ipilimumab, natalizumab, ofatumumab, omalizumab, 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Acharya et al. are set forth above.  Treating sickle cell disease is taught.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Acharya et al. teaches particles of albumin and treating sickle cell disease.  Acharya et al. does not teach the instantly claimed pharmaceutical compound.  However, this deficiency is cured by Osslund et al.
	Osslund et al. is directed to crystals of etanercept and method of making thereof.  Taught is the use of crystalline TNFR2 polypeptides to treat, for example, hematologic and oncologic disorders such as sickle cell.  Crystalline TNFR2 preferably used is etanercept (column 41, lines 1-33).  Administration of etanercept with albumin is taught (column 15, line 64).  The TNFR2 polypeptides are taught as being useful to suppress the inflammatory response prior, during or after the transfusion of allogeneic red blood cells (column 39, lines 25-30).
	While Acharya et al. teaches treating sickle cell disease, Acharya et al. does not specify that sickle cell disease is a cardiovascular disease.  However, this deficiency is cured by Gladwin et al.  
	Gladwin et al. is directed to cardiovascular abnormalities in sickle cell disease.  Sickle cell disease is characterized by recurrent episodes of ischemia-reperfusion injury to multiple vital organ systems and a chronic hemolytic anemia (abstract).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acharya et al., Osslund et al. and Gladwin et al. and utilize etanercept in the invention of Acharya et al.  One skilled in the art would have been motivated to utilize this compound as it is known for treatment of disorders such as sickle cell.  Since Acharya et al. teaches treatment of sickle cell, there is a reasonable expectation of success.  Additionally, since the etanercept is taught as suppressing the inflammatory response during blood transfusion, one skilled in the art would have been motivated to utilize the etanercept with the blood transfusion for this particular reason.  Regarding the claimed patient population, as taught by Gladwin et al., sickle cell disease is a cardiovascular disease.
Regarding the claimed administration time, Acharya et al. teaches an overlapping time frame.  Regarding the claimed nanoparticle, Acharya et al. teaches nanoparticles with an overlapping size.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding claim 8, claim 8 does not further limit the active method step(s) defined by the claim, namely administration of biocompatible nanoparticles between 5 minutes and about 72 hours after the pharmaceutical compound.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a  step positively recited.").
In this case, claim 8 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "administering" steps are performed; rather, the wherein clause merely characterizes the results of those steps. Therefore, it is determined that the "wherein" clause is not entitled to weight in construing the claim.  Acharya et al. teaches administration of albumin nanoparticles of overlapping size in a time frame overlapping the instant claims.
Response to Arguments
Applicants’ arguments filed December 4 2020 have been fully considered but they are not persuasive. 
Applicants argue that (1) the amended claims recites the nanoparticle consists of at least one oligomer of albumin.  It is argued that Acharya et al. does not describe or suggest using a non-pegylated oligomer of albumin or administering a non-pegylated oligomer of albumin to a subject.  It is argued that Acharya et al. teaches Pegylated with 1 to 100 PEG.  Paragraph 044 clearly identifies that PEGylated blood proteins have PEG extending from the blood protein and such do not consists of blood protein oligomers covalently linked via a linker.  It is argued that the nanomaterials of figure 4 formed in Example 3 the PEG chains are conjugated thereto are surface decorating.  This does not support crosslinking.  Osslund et al. only refers to serum albumin and not the instantly disclosed albumin oligomers.  Thus Osslund et al. and Holt do not remedy the defects associated with Acharya et al.  


Applicants argue that (2) the Office action argues that although Acharya et al. do not exemplify the administration of the oligomers after blood transfusion, the reference suggests such a protocol, and it is up to the Applicant to demonstrate the criticality of this protocol.  Applicants point to example 4 which shows that tumor growth delay was observed when the nanoparticles from example 1 and the compound of interest were administered sequentially.  Example 5 shows that the oligomer of albumin can 
Regarding applicants’ second argument, what the examiner stated is that Acharya et al. suggest administration after a blood transfusion in time frames overlapping with the instantly claimed time frame.  In order to render obvious the instant claims, Acharya et al. does no need to exemplify administration after a blood transfusion, only suggest.  The burden is on applicants to demonstrate the criticality of the instantly claimed administration time frame.  While the examples in the instant specification suggest the invention as claimed works, the specification does not establish the criticality of the instantly claimed administration time frame, i.e. between 5 minutes and about 72 hours, or administration order, administration of the nanoparticle after the pharmaceutical compound.  The examples pointed to by applicants in the instant specification do not contain comparatives establishing the criticality of the time frame or order, the examples merely show that the compositions work in the manner claimed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10413509 in view of Acharya et al. and Osslund et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope. 
The instant application claims a therapeutic method comprising a step of administering at least one pharmaceutical compound to a subject in need of treatment with said at least one pharmaceutical compound and a distinct step of administering at least one biocompatible nanoparticle to said subject, wherein the at least one pharmaceutical compound comprises an IgG antibody, an IgG Fc, or an antigen binding fragment thereof, the at least one biocompatible nanoparticle consists of at least one oligomer of albumin (n>2), the longest or largest dimension of the at least one biocompatible nanoparticle is between about 4 nm and about 500 nm, the at least one biocompatible nanoparticle is distinct from the pharmaceutical compound and said at least one nanoparticle is administered to the subject between 5 minutes and about 72 hours after the pharmaceutical compound.
Patent ‘509 claims a method for treating a cancer in a subject comprising a step of administering to the subject a pharmaceutical compound of interest and a distinct step of administering a biocompatible nanoparticle to said subject, wherein the biocompatible nanoparticle is an organic nanoparticle free of additional therapeutic, prophylactic or 
While patent ‘509 claims a protein nanoparticle, patent ‘509 does not specifically claim an albumin oligomer.  However, this deficiency is cured by Acharya et al.
 Acharya et al. is directed to a method of enhancing efficacy of blood transfusions.  Figure 4 shows PEGylated-blood protein oligomers comprising a central blood protein (albumin) with 1 to 4 further blood protein molecules attached thereto, each through an EAF (extension arm facilitated) linker which are taught as nanomaterials (paragraph 0050 and example 2).  The linker is PEG bis-maleimide (paragraph 0018 and figure 5).  The blood protein is administered to the subject prior to, during or subsequent to a blood transfusion into a subject (claim 1).  The number of monomers taught range from 1 to 40 (claim 23).  Treating sickle cell disease is taught (claim 2).  
While patent ‘509 claims an antibody, Patent ‘509 does not expressly claim an IgG compound. However, this deficiency is cured by Osslund et al.
Osslund et al. is directed to crystals of etanercept and method of making thereof.  It is taught that TNFR2 polypeptides (i.e. etanercept) can be used to treat various forms of cancer (column 31, lines 15-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘509, Acharya et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘509, Acharya et al. and Osslund et al. and utilize etanercept as the antibody.  One skilled in the art would have been motivated to utilize this antibody as it is known as being useful for treating cancer which is the claimed method of patent ‘509. 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16554765 (USPGPUB No. 20200009050) in view of Acharya et al. and Osslund et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope. 
The instant application claims are set forth above.
Copending ‘765 claims a therapeutic, prophylactic or diagnostic method comprising a step of administering a pharmaceutical compound of interest to a subject in need thereof and a distinct step of administering a biocompatible nanoparticle to said subject, wherein the longest dimension of the biocompatible nanoparticle is between about 4 nm and about 500 nm, and the absolute surface charge value of the biocompatible nanoparticle is at least 10 mV, said nanoparticle being administered to the subject between more than 5 minutes and about 72 hours before or after 
While copending ‘765 claims a protein nanoparticle, copending ‘765 does not specifically claim an albumin oligomer.  However, this deficiency is cured by Acharya et al.
 The teachings of Acharya et al. are set forth above.
While copending ‘765 claims an antibody, copending ‘765 does not expressly claim an IgG compound. However, this deficiency is cured by Osslund et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘765, Osslund et al. and Acharya et al. and utilize an albumin oligomer as the biocompatible nanoparticle.  One of ordinary skill in the art would have been motivated to utilize an albumin oligomer as copending ‘765 suggest a protein nanoparticle and Acharya et al. teach albumin oligomer nanomaterial for use with an antibody containing material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘765, Acharya et al. and Osslund et al. and utilize etanercept as the antibody.  One skilled in the art would have been motivated to utilize this antibody as it is known as being useful for treating cancer which is the claimed method of copending ‘765. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16550342 (USPGPUB No. 20190374465) in view of Acharya et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope. 
The instant application claims are set forth above.
	Copending ‘342 claims a method of treating a subject having a disease comprising a step of administering at least one pharmaceutical compound to a subject in need thereof and a distinct step of administering at least two distinct biocompatible nanoparticles to said subject, wherein the longest dimension of each of the at least two biocompatible nanoparticles is between about 4 nm and about 500 nm, the absolute surface charge value of a first biocompatible nanoparticle is of at least |10 mV|, the absolute surface charge value of a second biocompatible nanoparticle, or of any additional biocompatible nanoparticle, has a difference of at least 10 mV to the absolute surface charge value of the first biocompatible nanoparticle, each of the at least two biocompatible nanoparticles is not used as a pharmaceutical compound, and said at least two distinct biocompatible nanoparticles are administered to the subject separately from the at least one pharmaceutical compound between 5 minutes and about 24 hours before or after said at least one pharmaceutical compound.  Nanoparticles claimed include a protein-based nanoparticle (albumin).  Antibodies are claimed.
While copending ‘342 claims a protein nanoparticle, copending ‘101 does not specifically claim an albumin oligomer.  However, this deficiency is cured by Acharya et al.
 The teachings of Acharya et al. are set forth above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘342, Osslund et al. and Acharya et al. and utilize an albumin oligomer as the biocompatible nanoparticle.  One of ordinary skill in the art would have been motivated to utilize an albumin oligomer as copending ‘342 suggest a protein nanoparticle and Acharya et al. teach albumin oligomer nanomaterial for use with an antibody containing material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘342, Acharya et al. and Osslund et al. and utilize etanercept as the antibody.  One skilled in the art would have been motivated to utilize this antibody as it is known as being useful for treating cancer which is the claimed method of copending ‘342. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed December 4 2020 have been fully considered but they are not persuasive. 
	Applicants argue that Acharya et al. does not describe a non-PEGylated oligomer of albumin and that Osslund et al. only refers to serum albumin.  	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.